(Slip Opinion)              OCTOBER TERM, 2014                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

          CITY AND COUNTY OF SAN FRANCISCO, 

             CALIFORNIA, ET AL. v. SHEEHAN


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

     No. 13–1412. Argued March 23, 2015—Decided May 18, 2015
Respondent Sheehan lived in a group home for individuals with mental
  illness. After Sheehan began acting erratically and threatened to kill
  her social worker, the City and County of San Francisco (San Fran-
  cisco) dispatched police officers Reynolds and Holder to help escort
  Sheehan to a facility for temporary evaluation and treatment. When
  the officers first entered Sheehan’s room, she grabbed a knife and
  threatened to kill them. They retreated and closed the door. Con-
  cerned about what Sheehan might do behind the closed door, and
  without considering if they could accommodate her disability, the of-
  ficers reentered her room. Sheehan, knife in hand, again confronted
  them. After pepper spray proved ineffective, the officers shot
  Sheehan multiple times. Sheehan later sued petitioner San Francis-
  co for, among other things, violating Title II of the Americans with
  Disabilities Act of 1990 (ADA) by arresting her without accommodat-
  ing her disability. See 42 U.S. C. §12132. She also sued petitioners
  Reynolds and Holder in their personal capacities under 42 U.S. C.
  §1983, claiming that they violated her Fourth Amendment rights.
  The District Court granted summary judgment because it concluded
  that officers making an arrest are not required to determine whether
  their actions would comply with the ADA before protecting them-
  selves and others, and also that Reynolds and Holder did not violate
  the Constitution. Vacating in part, the Ninth Circuit held that the
  ADA applied and that a jury must decide whether San Francisco
  should have accommodated Sheehan. The court also held that Reyn-
  olds and Holder are not entitled to qualified immunity because it is
  clearly established that, absent an objective need for immediate en-
  try, officers cannot forcibly enter the home of an armed, mentally ill
2             CITY AND COUNTY OF SAN FRANCISCO
                         v. SHEEHAN
                            Syllabus

    person who has been acting irrationally and has threatened anyone
    who enters.
Held:
    1. The question whether §12132 “requires law enforcement officers
 to provide accommodations to an armed, violent, and mentally ill
 suspect in the course of bringing the suspect into custody,” Pet. for
 Cert. i, is dismissed as improvidently granted. Certiorari was grant-
 ed on the understanding that San Francisco would argue that Title II
 of the ADA does not apply when an officer faces an armed and dan-
 gerous individual. Instead, San Francisco merely argues that
 Sheehan was not “qualified” for an accommodation, §12132, because
 she “pose[d] a direct threat to the health or safety of others,” which
 threat could not “be eliminated by a modification of policies, practices
 or procedures, or by the provision of auxiliary aids or services,” 28
 CFR §§35.139(a), 35.104. This argument was not passed on by the
 court below. The decision to dismiss this question as improvidently
 granted, moreover, is reinforced by the parties’ failure to address the
 related question whether a public entity can be vicariously liable for
 damages under Title II for an arrest made by its police officers.
 Pp. 7–10.
    2. Reynolds and Holder are entitled to qualified immunity from lia-
 bility for the injuries suffered by Sheehan. Public officials are im-
 mune from suit under 42 U.S. C. §1983 unless they have “violated a
 statutory or constitutional right that was ‘ “ ‘clearly established’ ” ’ at
 the time of the challenged conduct,” Plumhoff v. Rickard, 572 U. S.
 ___, ___, an exacting standard that “gives government officials
 breathing room to make reasonable but mistaken judgments,” Ash-
 croft v. al-Kidd, 563 U. S. ___, ___. The officers did not violate the
 Fourth Amendment when they opened Sheehan’s door the first time,
 and there is no doubt that they could have opened her door the sec-
 ond time without violating her rights had Sheehan not been disabled.
 Their use of force was also reasonable. The only question therefore is
 whether they violated the Fourth Amendment when they decided to
 reopen Sheehan’s door rather than attempt to accommodate her dis-
 ability. Because any such Fourth Amendment right, even assuming
 it exists, was not clearly established, Reynolds and Holder are enti-
 tled to qualified immunity. Likewise, an alleged failure on the part of
 the officers to follow their training does not itself negate qualified
 immunity where it would otherwise be warranted. Pp. 10–17.
Certiorari dismissed in part; 743 F.3d 1211, reversed in part and re-
  manded.

  ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and KENNEDY, THOMAS, GINSBURG, and SOTOMAYOR, JJ., joined. SCALIA,
                     Cite as: 575 U. S. ____ (2015)                    3

                                Syllabus

J., filed an opinion concurring in part and dissenting in part, in which
KAGAN, J., joined. BREYER, J., took no part in the consideration or deci-
sion of the case.
                       Cite as: 575 U. S. ____ (2015)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 13–1412
                                  _________________


       CITY AND COUNTY OF SAN FRANCISCO, 

         CALIFORNIA, ET AL., PETITIONERS v.

                TERESA SHEEHAN

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                [May 18, 2015] 


  JUSTICE ALITO delivered the opinion of the Court.
  We granted certiorari to consider two questions relating
to the manner in which San Francisco police officers ar-
rested a woman who was suffering from a mental illness
and had become violent. After reviewing the parties’
submissions, we dismiss the first question as improvidently
granted. We decide the second question and hold that
the officers are entitled to qualified immunity because
they did not violate any clearly established Fourth
Amendment rights.
                             I
   Petitioners are the City and County of San Francisco,
California (San Francisco), and two police officers, Ser-
geant Kimberly Reynolds and Officer Kathrine Holder.
Respondent is Teresa Sheehan, a woman who suffers from
a schizoaffective disorder. Because this case arises in a
summary judgment posture, we view the facts in the light
most favorable to Sheehan, the nonmoving party. See,
e.g., Plumhoff v. Rickard, 572 U. S. ___, ___–___ (2014)
(slip op., at 1–2).
2          CITY AND COUNTY OF SAN FRANCISCO
                       v. SHEEHAN
                    Opinion of the Court

  In August 2008, Sheehan lived in a group home for
people dealing with mental illness. Although she shared
common areas of the building with others, she had a pri-
vate room. On August 7, Heath Hodge, a social worker
who supervised the counseling staff in the building, at-
tempted to visit Sheehan to conduct a welfare check.
Hodge was concerned because Sheehan had stopped tak-
ing her medication, no longer spoke with her psychiatrist,
and reportedly was no longer changing her clothes or
eating. See 743 F.3d 1211, 1218 (CA9 2014); App. 23–24.
  Hodge knocked on Sheehan’s door but received no an-
swer. He then used a key to enter her room and found
Sheehan on her bed. Initially, she would not respond to
questions. But she then sprang up, reportedly yelling,
“Get out of here! You don’t have a warrant! I have a
knife, and I’ll kill you if I have to.” Hodge left without
seeing whether she actually had a knife, and Sheehan
slammed the door shut behind him. See 743 F.3d, at
1218.
  Sheehan, Hodge realized, required “some sort of inter-
vention,” App. 96, but he also knew that he would need
help. Hodge took steps to clear the building of other peo-
ple and completed an application to have Sheehan de-
tained for temporary evaluation and treatment. See Cal.
Welf. & Inst. Code Ann. §5150 (West 2015 Cum. Supp.)
(authorizing temporary detention of someone who “as a
result of a mental health disorder, is a danger to others, or
to himself or herself, or gravely disabled”). On that appli-
cation, Hodge checked off boxes indicating that Sheehan
was a “threat to others” and “gravely disabled,” but he did
not mark that she was a danger to herself. 743 F.3d, at
1218. He telephoned the police and asked for help to take
Sheehan to a secure facility.
  Officer Holder responded to police dispatch and headed
toward the group home. When she arrived, Holder re-
viewed the temporary-detention application and spoke
                  Cite as: 575 U. S. ____ (2015)            3

                      Opinion of the Court

with Hodge. Holder then sought assistance from Sergeant
Reynolds, a more experienced officer. After Reynolds
arrived and was brought up to speed, Hodge spoke with a
nurse at the psychiatric emergency services unit at San
Francisco General Hospital who said that the hospital
would be able to admit Sheehan.
  Accompanied by Hodge, the officers went to Sheehan’s
room, knocked on her door, announced who they were, and
told Sheehan that “we want to help you.” App. 36. When
Sheehan did not answer, the officers used Hodge’s key to
enter the room. Sheehan reacted violently. She grabbed a
kitchen knife with an approximately 5-inch blade and
began approaching the officers, yelling something along
the lines of “I am going to kill you. I don’t need help. Get
out.” Ibid. See also id., at 284 (“[Q.] Did you tell them I’ll
kill you if you don’t get out of here? A. Yes”). The offic-
ers—who did not have their weapons drawn—“retreated
and Sheehan closed the door, leaving Sheehan in her room
and the officers and Hodge in the hallway.” 743 F.3d, at
1219. The officers called for backup and sent Hodge
downstairs to let in reinforcements when they arrived.
  The officers were concerned that the door to Sheehan’s
room was closed. They worried that Sheehan, out of their
sight, might gather more weapons—Reynolds had already
observed other knives in her room, see App. 228—or even
try to flee through the back window, id., at 227. Because
Sheehan’s room was on the second floor, she likely would
have needed a ladder to escape. Fire escapes, however,
are common in San Francisco, and the officers did not
know whether Sheehan’s room had such an escape. (Nei-
ther officer asked Hodge about a fire escape, but if they
had, it seems he “probably” would have said there was
one, id., at 117). With the door closed, all that Reynolds
and Holder knew for sure was that Sheehan was unstable,
she had just threatened to kill three people, and she had a
4             CITY AND COUNTY OF SAN FRANCISCO
                          v. SHEEHAN
                       Opinion of the Court

weapon.1
  Reynolds and Holder had to make a decision. They
could wait for backup—indeed, they already heard sirens.
Or they could quickly reenter the room and try to subdue
Sheehan before more time elapsed. Because Reynolds
believed that the situation “required [their] immediate
attention,” id., at 235, the officers chose reentry. In mak-
ing that decision, they did not pause to consider whether
Sheehan’s disability should be accommodated. See 743
F.3d, at 1219. The officers obviously knew that Sheehan
was unwell, but in Reynolds’ words, that was “a secondary
issue” given that they were “faced with a violent woman
who had already threatened to kill her social worker” and
“two uniformed police officers.” App. 235.
  The officers ultimately decided that Holder—the larger
officer—should push the door open while Reynolds used
pepper spray on Sheehan. With pistols drawn, the officers
moved in. When Sheehan, knife in hand, saw them, she
again yelled for them to leave. She may also have again
said that she was going to kill them. Sheehan is “not
sure” if she threatened death a second time, id., at 284,
but “concedes that it was her intent to resist arrest and to
use the knife,” 743 F.3d, at 1220. In any event, Reynolds
began pepper-spraying Sheehan in the face, but Sheehan
would not drop the knife. When Sheehan was only a few
——————
   1 The officers also may have feared that another person was with

Sheehan. Reynolds testified that the officers had not been “able to do a
complete assessment of the entire room.” App. 38. Sheehan, by con-
trast, testified during a deposition that the officers “could see . . . that
no one else was in the room.” Id., at 279. Before the Ninth Circuit,
Sheehan conceded that some of her deposition testimony “smacks of
irrationality that begs the question whether any of it is credible.” Brief
for Appellant in No. 11–16401 (CA9), p. 41; see also Reply Brief in No.
11–16401, p. 17 (explaining that “the inherent inconsistences in her
testimony cast suspicion over all of it”). We need not decide whether
there is a genuine dispute of fact here because the officers’ other,
independent concerns make this point immaterial.
                     Cite as: 575 U. S. ____ (2015)                   5

                         Opinion of the Court

feet away, Holder shot her twice, but she did not collapse.
Reynolds then fired multiple shots.2 After Sheehan finally
fell, a third officer (who had just arrived) kicked the knife
out of her hand. Sheehan survived.
   Sometime later, San Francisco prosecuted Sheehan for
assault with a deadly weapon, assault on a peace officer
with a deadly weapon, and making criminal threats. The
jury acquitted Sheehan of making threats but was unable
to reach a verdict on the assault counts, and prosecutors
decided not to retry her.
   Sheehan then brought suit, alleging, among other
things, that San Francisco violated the Americans with
Disabilities Act of 1990 (ADA), 104 Stat. 327, 42 U.S. C.
§12101 et seq., by subduing her in a manner that did not
reasonably accommodate her disability. She also sued
Reynolds and Holder in their personal capacities under
Rev. Stat. §1979, 42 U.S. C. §1983, for violating her
Fourth Amendment rights. In support of her claims, she
offered testimony from a former deputy police chief, Lou
Reiter, who contended that Reynolds and Holder fell short
of their training by not using practices designed to mini-
mize the risk of violence when dealing with the mentally
ill.
   The District Court granted summary judgment for
petitioners. Relying on Hainze v. Richards, 207 F.3d 795
(CA5 2000), the court held that officers making an arrest
are not required “to first determine whether their actions
would comply with the ADA before protecting themselves
and others.” App. to Pet. for Cert. 80. The court also held
that the officers did not violate the Fourth Amendment.
The court wrote that the officers “had no way of knowing

——————
  2 There  is a dispute regarding whether Sheehan was on the ground
for the last shot. This dispute is not material: “Even if Sheehan was on
the ground, she was certainly not subdued.” 743 F.3d 1211, 1230 (CA9
2014).
6          CITY AND COUNTY OF SAN FRANCISCO
                       v. SHEEHAN
                    Opinion of the Court

whether [Sheehan] might escape through a back window
or fire escape, whether she might hurt herself, or whether
there was anyone else in her room whom she might hurt.”
Id., at 71. In addition, the court observed that Holder did
not begin shooting until it was necessary for her to do so in
order “to protect herself ” and that “Reynolds used deadly
force only after she found that pepper spray was not
enough force to contain the situation.” Id., at 75, 76–77.
  On appeal, the Ninth Circuit vacated in part. Relevant
here, the panel held that because the ADA covers public
“services, programs, or activities,” §12132, the ADA’s
accommodation requirement should be read to “to encom-
pass ‘anything a public entity does,’ ” 743 F.3d, at 1232.
The Ninth Circuit agreed “that exigent circumstances
inform the reasonableness analysis under the ADA,” ibid.,
but concluded that it was for a jury to decide whether San
Francisco should have accommodated Sheehan by, for
instance, “respect[ing] her comfort zone, engag[ing] in non-
threatening communications and us[ing] the passage of
time to defuse the situation rather than precipitating a
deadly confrontation.” Id., at 1233.
  As to Reynolds and Holder, the panel held that their
initial entry into Sheehan’s room was lawful and that,
after the officers opened the door for the second time, they
reasonably used their firearms when the pepper spray
failed to stop Sheehan’s advance. Nonetheless, the panel
also held that a jury could find that the officers “provoked”
Sheehan by needlessly forcing that second confrontation.
Id., at 1216, 1229. The panel further found that it was
clearly established that an officer cannot “forcibly enter
the home of an armed, mentally ill subject who had been
acting irrationally and had threatened anyone who en-
tered when there was no objective need for immediate
entry.” Id., at 1229. Dissenting in part, Judge Graber
would have held that the officers were entitled to qualified
immunity.
                  Cite as: 575 U. S. ____ (2015)             7

                      Opinion of the Court

  San Francisco and the officers petitioned for a writ of
certiorari and asked us to review two questions. We
granted the petition. 574 U. S. ___ (2014).
                              II
   Title II of the ADA commands that “no qualified indi-
vidual with a disability shall, by reason of such disability,
be excluded from participation in or be denied the benefits
of the services, programs, or activities of a public entity, or
be subjected to discrimination by any such entity.” 42
U.S. C. §12132. The first question on which we granted
review asks whether this provision “requires law enforce-
ment officers to provide accommodations to an armed,
violent, and mentally ill suspect in the course of bringing
the suspect into custody.” Pet. for Cert. i. When we
granted review, we understood this question to embody
what appears to be the thrust of the argument that San
Francisco made in the Ninth Circuit, namely that “ ‘Title II
does not apply to an officer’s on-the-street responses to
reported disturbances or other similar incidents, whether
or not those calls involve subjects with mental disabilities,
prior to the officer’s securing the scene and ensuring that
there is no threat to human life.’ ” Brief for Appellees in
No. 11–16401 (CA9), p. 36 (quoting Hainze, supra, at 801;
emphasis added); see also Brief for Appellees in No. 11–
16401, at 37 (similar).
   As San Francisco explained in its reply brief at the
certiorari stage, resolving its “question presented” “does
not require a fact-intensive ‘reasonable accommodation’
inquiry,” since “the only question for this Court to resolve
is whether any accommodation of an armed and violent
individual is reasonable or required under Title II of the
ADA.” Reply to Brief in Opposition 3.
   Having persuaded us to grant certiorari, San Francisco
chose to rely on a different argument than what it pressed
below. In its brief in this Court, San Francisco focuses on
8          CITY AND COUNTY OF SAN FRANCISCO
                       v. SHEEHAN
                    Opinion of the Court

the statutory phrase “qualified individual,” §12132, and a
regulation declaring that Title II “does not require a public
entity to permit an individual to participate in or benefit
from the services, programs, or activities of that public
entity when that individual poses a direct threat to the
health or safety of others.” 28 CFR §35.139(a) (2014).
Another regulation defines a “direct threat” as “a signifi-
cant risk to the health or safety of others that cannot be
eliminated by a modification of policies, practices or proce-
dures, or by the provision of auxiliary aids or services.”
§35.104. Putting these authorities together, San Fran-
cisco argues that “a person who poses a direct threat or
significant risk to the safety of others is not qualified for
accommodations under the ADA,” Brief for Petitioners 17.
Contending that Sheehan clearly posed a “direct threat,”
San Francisco concludes that she was therefore not “quali-
fied” for an accommodation.
   Though, to be sure, this “qualified” argument does ap-
pear in San Francisco’s certiorari petition, San Francisco
never hinted at it in the Ninth Circuit. The Court does
not ordinarily decide questions that were not passed on
below. More than that, San Francisco’s new argument
effectively concedes that the relevant provision of the
ADA, 42 U.S. C. §12132, may “requir[e] law enforcement
officers to provide accommodations to an armed, violent,
and mentally ill suspect in the course of bringing the
suspect into custody.” Pet. for Cert. i. This is so because
there may be circumstances in which any “significant risk”
presented by “an armed, violent, and mentally ill suspect”
can be “eliminated by a modification of policies, practices
or procedures, or by the provision of auxiliary aids or
services.”
   The argument that San Francisco now advances is
predicated on the proposition that the ADA governs the
manner in which a qualified individual with a disability is
arrested. The relevant provision provides that a public
                  Cite as: 575 U. S. ____ (2015)             9

                      Opinion of the Court

entity may not “exclud[e]” a qualified individual with a
disability from “participat[ing] in,” and may not “den[y]”
that individual the “benefits of[,] the services, programs,
or activities of a public entity.” §12132. This language
would apply to an arrest if an arrest is an “activity” in
which the arrestee “participat[es]” or from which the
arrestee may “benefi[t].”
   This same provision also commands that “no qualified
individual with a disability shall be . . . subjected to dis-
crimination by any [public] entity.” Ibid. This part of the
statute would apply to an arrest if the failure to arrest an
individual with a mental disability in a manner that
reasonably accommodates that disability constitutes “dis-
crimination.” Ibid.
   Whether the statutory language quoted above applies to
arrests is an important question that would benefit from
briefing and an adversary presentation. But San Fran-
cisco, the United States as amicus curiae, and Sheehan all
argue (or at least accept) that §12132 applies to arrests.
No one argues the contrary view. As a result, we do not
think that it would be prudent to decide the question in
this case.
   Our decision not to decide whether the ADA applies to
arrests is reinforced by the parties’ failure to address a
related question: whether a public entity can be liable for
damages under Title II for an arrest made by its police
officers. Only public entities are subject to Title II, see,
e.g., Pennsylvania Dept. of Corrections v. Yeskey, 524 U.S.
206, 208 (1998), and the parties agree that such an entity
can be held vicariously liable for money damages for the
purposeful or deliberately indifferent conduct of its em-
ployees. See Tr. of Oral Arg. 10–12, 22. But we have
never decided whether that is correct, and we decline to do
so here, in the absence of adversarial briefing.
   Because certiorari jurisdiction exists to clarify the law,
its exercise “is not a matter of right, but of judicial discre-
10           CITY AND COUNTY OF SAN FRANCISCO
                         v. SHEEHAN
                      Opinion of the Court

tion.” Supreme Court Rule 10. Exercising that discretion,
we dismiss the first question presented as improvidently
granted. See, e.g., Board of Trustees of Univ. of Ala. v.
Garrett, 531 U.S. 356, 360, n. 1 (2001) (partial dismissal);
Parker v. Dugger, 498 U.S. 308, 323 (1991) (same).
                             III
   The second question presented is whether Reynolds and
Holder can be held personally liable for the injuries that
Sheehan suffered. We conclude they are entitled to quali-
fied immunity.3
   Public officials are immune from suit under 42 U.S. C.
§1983 unless they have “violated a statutory or constitu-
tional right that was clearly established at the time of the
challenged conduct.” Plumhoff, 572 U. S., at ___ (slip op.,
at 12) (internal quotation marks omitted). An officer
“cannot be said to have violated a clearly established right
unless the right’s contours were sufficiently definite that
any reasonable official in [his] shoes would have under-
——————
   3 Not satisfied with dismissing question one, which concerns San

Francisco’s liability, our dissenting colleagues would further punish
San Francisco by dismissing question two as well. See post, at 3
(opinion of SCALIA, J.) (arguing that deciding the second question would
“reward” San Francisco and “spar[e it] the significant expense of
defending the suit, and satisfying any judgment, against the individual
petitioners”). But question two concerns the liability of the individual
officers. Whatever contractual obligations San Francisco may (or may
not) have to represent and indemnify the officers are not our concern.
At a minimum, these officers have a personal interest in the correctness
of the judgment below, which holds that they may have violated the
Constitution. Moreover, when we granted the petition, we determined
that both questions independently merited review. Because of the
importance of qualified immunity “to society as a whole,” Harlow v.
Fitzgerald, 457 U.S. 800, 814 (1982), the Court often corrects lower
courts when they wrongly subject individual officers to liability. See,
e.g., Carroll v. Carman, 574 U. S. ___ (2014) (per curiam); Wood v.
Moss, 572 U. S. ___ (2014); Plumhoff v. Rickard, 572 U. S. ___ (2014);
Stanton v. Sims, 571 U. S. ___ (2013) (per curiam); Reichle v. Howards,
566 U. S. ___ (2012).
                 Cite as: 575 U. S. ____ (2015)          11

                     Opinion of the Court

stood that he was violating it,” ibid., meaning that “exist-
ing precedent . . . placed the statutory or constitutional
question beyond debate.” Ashcroft v. al-Kidd, 563 U. S.
___, ___ (2011) (slip op., at 9). This exacting standard
“gives government officials breathing room to make rea-
sonable but mistaken judgments” by “protect[ing] all but
the plainly incompetent or those who knowingly violate
the law.” Id., at ___ (slip op., at 12).
   In this case, although we disagree with the Ninth Cir-
cuit’s ultimate conclusion on the question of qualified
immunity, we agree with its analysis in many respects.
For instance, there is no doubt that the officers did not
violate any federal right when they opened Sheehan’s door
the first time. See 743 F.3d, at 1216, 1223. Reynolds and
Holder knocked on the door, announced that they were
police officers, and informed Sheehan that they wanted to
help her. When Sheehan did not come to the door, they
entered her room. This was not unconstitutional. “[L]aw
enforcement officers may enter a home without a warrant
to render emergency assistance to an injured occupant or
to protect an occupant from imminent injury.” Brigham
City v. Stuart, 547 U.S. 398, 403 (2006). See also Ken-
tucky v. King, 563 U. S. ___, ___ (2011) (slip op., at 6).
   Nor is there any doubt that had Sheehan not been dis-
abled, the officers could have opened her door the second
time without violating any constitutional rights. For one
thing, “because the two entries were part of a single,
continuous search or seizure, the officers [were] not re-
quired to justify the continuing emergency with respect to
the second entry.” 743 F.3d, at 1224 (following Michigan
v. Tyler, 436 U.S. 499, 511 (1978)). In addition, Reynolds
and Holder knew that Sheehan had a weapon and had
threatened to use it to kill three people. They also knew
that delay could make the situation more dangerous. The
Fourth Amendment standard is reasonableness, and it is
reasonable for police to move quickly if delay “would
12         CITY AND COUNTY OF SAN FRANCISCO
                       v. SHEEHAN
                    Opinion of the Court

gravely endanger their lives or the lives of others.” War-
den, Md. Penitentiary v. Hayden, 387 U.S. 294, 298–299
(1967). This is true even when, judged with the benefit of
hindsight, the officers may have made “some mistakes.”
Heien v. North Carolina, 574 U. S. ___, ___ (2014) (slip op.,
at 5). The Constitution is not blind to “the fact that police
officers are often forced to make split-second judgments.”
Plumhoff, supra, at ___ (slip op., at 8).
   We also agree with the Ninth Circuit that after the
officers opened Sheehan’s door the second time, their use
of force was reasonable.         Reynolds tried to subdue
Sheehan with pepper spray, but Sheehan kept coming at
the officers until she was “only a few feet from a cornered
Officer Holder.” 743 F.3d, at 1229. At this point, the use
of potentially deadly force was justified. See Scott v.
Harris, 550 U.S. 372, 384 (2007). Nothing in the Fourth
Amendment barred Reynolds and Holder from protecting
themselves, even though it meant firing multiple rounds.
See Plumhoff, supra, at ___ (slip op., at 11).
   The real question, then, is whether, despite these dan-
gerous circumstances, the officers violated the Fourth
Amendment when they decided to reopen Sheehan’s door
rather than attempting to accommodate her disability.
Here we come to another problem. San Francisco, whose
attorneys represent Reynolds and Holder, devotes scant
briefing to this question. Instead, San Francisco argues
almost exclusively that even if it is assumed that there
was a Fourth Amendment violation, the right was not
clearly established. This Court, of course, could decide the
constitutional question anyway. See Pearson v. Callahan,
555 U.S. 223, 242 (2009) (recognizing discretion). But
because this question has not been adequately briefed, we
decline to do so. See id., at 239. Rather, we simply decide
whether the officers’ failure to accommodate Sheehan’s
illness violated clearly established law. It did not.
   To begin, nothing in our cases suggests the constitu-
                 Cite as: 575 U. S. ____ (2015)           13

                     Opinion of the Court

tional rule applied by the Ninth Circuit. The Ninth Circuit
focused on Graham v. Connor, 490 U.S. 386 (1989), but
Graham holds only that the “ ‘objective reasonableness’ ”
test applies to excessive-force claims under the Fourth
Amendment. See id., at 388. That is far too general a
proposition to control this case. “We have repeatedly told
courts—and the Ninth Circuit in particular—not to define
clearly established law at a high level of generality.” al-
Kidd, supra, at ___ (citation omitted) (slip op., at 10); cf.
Lopez v. Smith, 574 U. S. ___, ___ (2014) (per curiam) (slip
op., at 5). Qualified immunity is no immunity at all if
“clearly established” law can simply be defined as the
right to be free from unreasonable searches and seizures.
   Even a cursory glance at the facts of Graham confirms
just how different that case is from this one. That case did
not involve a dangerous, obviously unstable person mak-
ing threats, much less was there a weapon involved.
There is a world of difference between needlessly with-
holding sugar from an innocent person who is suffering
from an insulin reaction, see Graham, supra, at 388–389,
and responding to the perilous situation Reynolds and
Holder confronted. Graham is a nonstarter.
   Moving beyond Graham, the Ninth Circuit also turned
to two of its own cases. But even if “a controlling circuit
precedent could constitute clearly established federal law
in these circumstances,” Carroll v. Carman, 574 U. S. ___,
___ (2014) (per curiam) (slip op., at 4), it does not do so
here.
   The Ninth Circuit first pointed to Deorle v. Rutherford,
272 F.3d 1272 (CA9 2001), but from the very first para-
graph of that opinion we learn that Deorle involved an
officer’s use of a beanbag gun to subdue “an emotionally
disturbed” person who “was unarmed, had not attacked or
even touched anyone, had generally obeyed the instruc-
tions given him by various police officers, and had not
committed any serious offense.” Id., at 1275. The officer
14            CITY AND COUNTY OF SAN FRANCISCO
                          v. SHEEHAN
                       Opinion of the Court

there, moreover, “observed Deorle at close proximity for
about five to ten minutes before shooting him” in the face.
See id., at 1281. Whatever the merits of the decision in
Deorle, the differences between that case and the case
before us leap from the page. Unlike Deorle, Sheehan was
dangerous, recalcitrant, law-breaking, and out of sight.
   The Ninth Circuit also leaned on Alexander v. City and
County of San Francisco, 29 F.3d 1355 (CA9 1994), an-
other case involving mental illness. There, officials from
San Francisco attempted to enter Henry Quade’s home
“for the primary purpose of arresting him” even though
they lacked an arrest warrant. Id., at 1361. Quade, in
response, fired a handgun; police officers “shot back, and
Quade died from gunshot wounds shortly thereafter.” Id.,
at 1358. The panel concluded that a jury should decide
whether the officers used excessive force. The court rea-
soned that the officers provoked the confrontation because
there were no “exigent circumstances” excusing their
entrance. Id., at 1361.
   Alexander too is a poor fit. As Judge Graber observed
below in her dissent, the Ninth Circuit has long read
Alexander narrowly. See 743 F.3d, at 1235 (Graber, J.,
concurring in part and dissenting in part) (citing Billing-
ton v. Smith, 292 F.3d 1177 (CA9 2002)). Under Ninth
Circuit law,4 an entry that otherwise complies with the
Fourth Amendment is not rendered unreasonable because
it provokes a violent reaction. See id., at 1189–1190.
——————
   4 Our citation to Ninth Circuit cases should not be read to suggest our

agreement (or, for that matter, disagreement) with them. The Ninth
Circuit’s “provocation” rule, for instance, has been sharply questioned
elsewhere. See Livermore v. Lubelan, 476 F.3d 397, 406–407 (CA6
2007); see also, e.g., Hector v. Watt, 235 F.3d 154, 160 (CA3 2001) (“[I]f
the officers’ use of force was reasonable given the plaintiff’s acts, then
despite the illegal entry, the plaintiff’s own conduct would be an inter-
vening cause”). Whatever their merits, all that matters for our quali-
fied immunity analysis is that they do not clearly establish any right
that the officers violated.
                 Cite as: 575 U. S. ____ (2015)           15

                     Opinion of the Court

Under this rule, qualified immunity necessarily applies
here because, as explained above, competent officers could
have believed that the second entry was justified under
both continuous search and exigent circumstance ration-
ales. Indeed, even if Reynolds and Holder misjudged the
situation, Sheehan cannot “establish a Fourth Amend-
ment violation based merely on bad tactics that result in a
deadly confrontation that could have been avoided.” Id.,
at 1190. Courts must not judge officers with “the 20/20
vision of hindsight.’ ” Ibid. (quoting Graham, 490 U. S., at
396).
   When Graham, Deorle, and Alexander are viewed to-
gether, the central error in the Ninth Circuit’s reasoning
is apparent. The panel majority concluded that these
three cases “would have placed any reasonable, competent
officer on notice that it is unreasonable to forcibly enter
the home of an armed, mentally ill suspect who had been
acting irrationally and had threatened anyone who en-
tered when there was no objective need for immediate
entry.” 743 F.3d, at 1229. But even assuming that is
true, no precedent clearly established that there was not
“an objective need for immediate entry” here. No matter
how carefully a reasonable officer read Graham, Deorle,
and Alexander beforehand, that officer could not know
that reopening Sheehan’s door to prevent her from escap-
ing or gathering more weapons would violate the Ninth
Circuit’s test, even if all the disputed facts are viewed in
respondent’s favor. Without that “fair notice,” an officer is
entitled to qualified immunity. See, e.g., Plumhoff, 572
U. S., at ___ (slip op., at 13).
   Nor does it matter for purposes of qualified immunity
that Sheehan’s expert, Reiter, testified that the officers
did not follow their training. According to Reiter, San
Francisco trains its officers when dealing with the mentally
ill to “ensure that sufficient resources are brought to the
scene,” “contain the subject” and “respect the suspect’s
16          CITY AND COUNTY OF SAN FRANCISCO
                        v. SHEEHAN
                     Opinion of the Court

“comfort zone,” “use time to their advantage,” and “employ
non-threatening verbal communication and open-ended
questions to facilitate the subject’s participation in com-
munication.” Brief for Respondent 7. Likewise, San Fran-
cisco’s policy is “ ‘to use hostage negotiators’ ” when dealing
with “ ‘a suspect [who] resists arrest by barricading him-
self.’ ” Id., at 8 (quoting San Francisco Police Department
General Order 8.02, §II(B) (Aug. 3, 1994), online at
http://www.sf-police.org (as visited May 14, 2015, and
available in Clerk of Court’s case file)).
   Even if an officer acts contrary to her training, however,
(and here, given the generality of that training, it is not at
all clear that Reynolds and Holder did so), that does not
itself negate qualified immunity where it would otherwise
be warranted. Rather, so long as “a reasonable officer
could have believed that his conduct was justified,” a
plaintiff cannot “avoi[d] summary judgment by simply
producing an expert’s report that an officer’s conduct
leading up to a deadly confrontation was imprudent,
inappropriate, or even reckless.” Billington, supra, at
1189. Cf. Saucier v. Katz, 533 U.S. 194, 216, n. 6 (2001)
(GINSBURG, J., concurring in judgment) (“ ‘[I]n close cases,
a jury does not automatically get to second-guess these life
and death decisions, even though a plaintiff has an expert
and a plausible claim that the situation could better have
been handled differently’ ” (quoting Roy v. Inhabitants of
Lewiston, 42 F.3d 691, 695 (CA1 1994))). Considering the
specific situation confronting Reynolds and Holder, they
had sufficient reason to believe that their conduct was
justified.
   Finally, to the extent that a “robust consensus of cases
of persuasive authority” could itself clearly establish the
federal right respondent alleges, al-Kidd, 563 U. S., at ___
(slip op., at 10), no such consensus exists here. If any-
thing, the opposite may be true. See, e.g., Bates v. Ches-
terfield County, 216 F.3d 367, 372 (CA4 2000)
                 Cite as: 575 U. S. ____ (2015)           17

                     Opinion of the Court

(“Knowledge of a person’s disability simply cannot fore-
close officers from protecting themselves, the disabled
person, and the general public”); Sanders v. Minneapolis,
474 F.3d 523, 527 (CA8 2007) (following Bates, supra);
Menuel v. Atlanta, 25 F.3d 990 (CA11 1994) (upholding
use of deadly force to try to apprehend a mentally ill man
who had a knife and was hiding behind a door).
  In sum, we hold that qualified immunity applies be-
cause these officers had no “fair and clear warning of what
the Constitution requires.” al-Kidd, supra, at ___ (KEN-
NEDY, J., concurring) (slip op., at 3). Because the qualified
immunity analysis is straightforward, we need not decide
whether the Constitution was violated by the officers’
failure to accommodate Sheehan’s illness.
                      *     *    *
  For these reasons, the first question presented is dis-
missed as improvidently granted. On the second question,
we reverse the judgment of the Ninth Circuit. The case is
remanded for further proceedings consistent with this
opinion.
                                          It is so ordered.

  JUSTICE BREYER took no part in the consideration or
decision of this case.
                 Cite as: 575 U. S. ____ (2015)           1

                     Opinion of SCALIA, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 13–1412
                         _________________


       CITY AND COUNTY OF SAN FRANCISCO, 

         CALIFORNIA, ET AL., PETITIONERS v.

                TERESA SHEEHAN

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                        [May 18, 2015] 


  JUSTICE SCALIA, with whom JUSTICE KAGAN joins,
concurring in part and dissenting in part.
  The first question presented (QP) in the petition for
certiorari was “Whether Title II of the Americans with
Disabilities Act [(ADA)] requires law enforcement officers
to provide accommodations to an armed, violent, and
mentally ill suspect in the course of bringing the suspect
into custody.” Pet. for Cert. i. The petition assured us
(quite accurately), and devoted a section of its argument to
the point, that “The Circuits Are In Conflict On This
Question.” Id., at 18. And petitioners faulted the Ninth
Circuit for “holding that the ADA’s reasonable accommo-
dation requirement applies to officers facing violent cir-
cumstances,” a conclusion that was “in direct conflict with
the categorical prohibition on such claims adopted by the
Fifth and Sixth Circuits.” Ibid. Petitioners had expressly
advocated for the Fifth and Sixth Circuits’ position in the
Court of Appeals. See Appellees’ Answering Brief in No.
11–16401 (CA9), pp. 35–37 (“[T]he ADA does not apply to
police officers’ responses to violent individuals who happen
to be mentally ill, where officers have not yet brought the
violent situation under control”).
  Imagine our surprise, then, when the petitioners’ prin-
cipal brief, reply brief, and oral argument had nary a word
2          CITY AND COUNTY OF SAN FRANCISCO
                            v. SHEEHAN
        SCALIA, J., concurring
                        Opinion inof
                                   part and,dissenting
                                     SCALIA J.         in part

to say about that subject. Instead, petitioners bluntly
announced in their principal brief that they “do not assert
that the actions of individual police officers [in arresting
violent and armed disabled persons] are never subject to
scrutiny under Title II,” and proclaimed that “[t]he only
ADA issue here is what Title II requires of individual
officers who are facing an armed and dangerous suspect.”
Brief for Petitioners 34 (emphasis added). In other words,
the issue is not (as the petition had asserted) whether Title
II applies to arrests of violent, mentally ill individuals, but
rather how it applies under the circumstances of this case,
where the plaintiff threatened officers with a weapon. We
were thus deprived of the opportunity to consider, and
settle, a controverted question of law that has divided the
Circuits, and were invited instead to decide an ADA ques-
tion that has relevance only if we assume the Ninth Cir-
cuit correctly resolved the antecedent, unargued question
on which we granted certiorari. The Court is correct to
dismiss the first QP as improvidently granted.
   Why, one might ask, would a petitioner take a position
on a Circuit split that it had no intention of arguing, or at
least was so little keen to argue that it cast the argument
aside uninvited? The answer is simple. Petitioners in-
cluded that issue to induce us to grant certiorari. As the
Court rightly observes, there are numerous reasons why
we would not have agreed to hear petitioners’ first QP if
their petition for certiorari presented it in the same form
that it was argued on the merits. See ante, at 7–10. But it
is also true that there was little chance that we would
have taken this case to decide only the second, fact-bound
QP—that is, whether the individual petitioners are en-
titled to qualified immunity on respondent’s Fourth
Amendment claim.
   This Court’s Rule 10, entitled “Considerations Govern-
ing Review on Certiorari,” says that certiorari will be
granted “only for compelling reasons,” which include the
                     Cite as: 575 U. S. ____ (2015)                     3

          SCALIA, J., concurring
                          Opinioninof
                                    part and,dissenting
                                      SCALIA J.         in part

existence of conflicting decisions on issues of law among
federal courts of appeals, among state courts of last resort,
or between federal courts of appeals and state courts of
last resort. The Rule concludes: “A petition for a writ of
certiorari is rarely granted when the asserted error con-
sists of erroneous factual findings or the misapplication of
a properly stated rule of law.” The second QP implicates,
at most, the latter. It is unlikely that we would have
granted certiorari on that question alone.
   But (and here is what lies beneath the present case)
when we do grant certiorari on a question for which there
is a “compelling reason” for our review, we often also grant
certiorari on attendant questions that are not inde-
pendently “certworthy,” but that are sufficiently connected
to the ultimate disposition of the case that the efficient
administration of justice supports their consideration. In
other words, by promising argument on the Circuit conflict
that their first question presented, petitioners got us to
grant certiorari not only on the first question but also on
the second.
   I would not reward such bait-and-switch tactics by
proceeding to decide the independently “uncertworthy”
second question. And make no mistake about it: Today’s
judgment is a reward. It gives the individual petitioners
all that they seek, and spares San Francisco the signifi-
cant expense of defending the suit, and satisfying any
judgment, against the individual petitioners.* I would not
encourage future litigants to seek review premised on
arguments they never plan to press, secure in the
knowledge that once they find a toehold on this Court’s
docket, we will consider whatever workaday arguments
——————
   * San Francisco will still be subject to liability under the ADA if the
trial court determines that the facts demanded accommodation. The
Court of Appeals vacated the District Court’s judgment that the ADA
was inapplicable to police arrests of violent and armed disabled per-
sons, and remanded for the accommodation determination.
4          CITY AND COUNTY OF SAN FRANCISCO
                            v. SHEEHAN
        SCALIA, J., concurring
                        Opinion inof
                                   part and,dissenting
                                     SCALIA J.         in part

they choose to present in their merits briefs.
   There is no injustice in my vote to dismiss both ques-
tions as improvidently granted. To be sure, ex post—after
the Court has improvidently decided the uncertworthy
question—it appears that refusal to reverse the judgment
below would have left a wrong unrighted. Ex ante, how-
ever—before we considered and deliberated upon the second
QP but after petitioners’ principal brief made clear that
they would not address the Circuit conflict presented by
the first QP—we had no more assurance that this question
was decided incorrectly than we do for the thousands of
other uncertworthy questions we refuse to hear each
Term. Many of them have undoubtedly been decided
wrongly, but we are not, and for well over a century have
not been, a court of error correction. The fair course—the
just course—is to treat this now-nakedly uncertworthy
question the way we treat all others: by declining to decide
it. In fact, there is in this case an even greater reason to
decline: to avoid being snookered, and to deter future
snookering.
   Because I agree with the Court that “certiorari jurisdic-
tion exists to clarify the law,” ante, at 9 (emphasis added),
I would dismiss both questions presented as improvidently
granted.